DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 9-1-22.
	Claims 46, 51, 59, 99, 108-123 are pending in the instant application.

Election/Restrictions
Claims 46 and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-1-22.
Applicant’s election without traverse of Group III, claims 59, 99, 108-123, and the species of SNP positions located 2-6 nucleotides from the mismatch nucleotide, dsRNA, SEQ ID No. 1, and vinyl phosphonate in the reply filed on 9-1-22 is acknowledged.

Sequence Compliance Notice
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  Please provide SEQ ID No. for those sequences in Figures 1, 12-14, 24, 27, 28, 34, 35, 45, 47, Tables 4-6, and other places, where appropriate, in the specification).
Please provide SEQ ID Nos. as required for compliance under 37 C.F.R. 1.821 et seq.
Claim Rejections - 35 USC § 112
Claim 108 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 108 recites the limitation "VP motif" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59, 99, 108-123 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for conducting screens in vitro for determining which position the SNP is placed for providing discrimination and targeting some SNPs in Huntingtin, does not reasonably provide enablement for making and/or using the broad genus of di-branched oligonucleotide compounds as instantly claimed for targeting any allelic polymorphism, and which compounds optionally further comprise any modifications at sugar residues, internucleotide regions and/or comprising tethered ligands and hydrophobic residues.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to di-branched oligonucleotide compounds comprising two RNAs connected to one another by one or more moieties selected from any linker, any spacer and any branching point, which each RNA has a 5’ end, a 3’ end and a seed region, which each RNA is complementary to a region of any gene comprising any allelic polymorphism, and wherein each RNA comprises a single nucleotide polymorphism (SNP) position nucleotide at a position within the seed region, the SNP position nucleotide being complementary to the allelic polymorphism; and a mismatch (MM) position nucleotide located 2-11 nucleotides from the SNP position nucleotide that is a mismatch with a nucleotide in the gene, or which each nucleic acid sequence is double-stranded and comprises a sense strand and an antisense strand each having a 5’ end and a 3” end, and which sense strand and the antisense strand optionally comprise one or more or greater than 80% chemically- modified nucleotides, which each antisense strand optionally has a seed region, and which antisense is complementary to a region of a gene comprising an allelic polymorphism, and which antisense strand comprises a single nucleotide polymorphism (SNP) position nucleotide at a position within the seed region, the SNP position nucleotide being complementary to the allelic polymorphism; and a mismatch (MM) position nucleotide located 2-11 nucleotides from the SNP position nucleotide that is a mismatch with a nucleotide in the gene, and which RNA optionally further comprises at least one vinyl phosphonate (VP) modification in an intersubunit linkage and which VP is inserted next to the SNP position nucleotide or next to the MM position nucleotide, or which RNA has an hsi-RNA structure, or optionally wherein the SNP position nucleotide is complementary to an allelic polymorphism of an htt SNP selected from the group consisting of rs363125, rs362273, rs362307, rs362336, rs362331, rs362272, rs362306, rs362268, 18362267, and rs363099, or which di-branched oligonucleotide comprises RNA which is optionally an ASO or a double-stranded RNA (dsRNA), or optionally wherein the allelic polymorphism comprises a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 1-10, or which di-branched oligonucleotide optionally further comprises at least one conjugate moiety selected from the group consisting of alkyl chain, vitamin, peptide, glycosphingolipid, polyunsaturated fatty acid, secosteroid, steroid hormone, and steroid lipid, or which di-branched oligonucleotide compounds optionally comprise >80% chemically-modified nucleotides on their antisense and sense strands, or wherein the nucleotides at positions 1 and 2 from the 5’ end of the sense and antisense strands are optionally connected to adjacent nucleotides via phosphorothioate linkages, or optionally further comprising at least one 5’ stabilizing moiety selected from the group consisting of phosphate, vinyl phosphonate, C5- methyl (R or S or racemic), C5-methyl on vinyl, and reduced vinyl.
The state of the prior art and the predictability or unpredictability of the art:
The teachings in the specification:
The instant specification teaches the following:
Example 1: SNP Discrimination Varies According to the Position of the Mismatch

[0367] FIG. 46 is a flow chart illustrating a methodology for generating and selecting SNP- discriminating siRNAs that was implemented in the instance of HTT, but is also applicable to SNPs in other genes. A primary screen is conducted to determine which position the SNP is placed at causes the greatest discrimination. Then, the mismatch position(s) yielding best results are selected, and affinity for non-target alleles is further reduced in a secondary screening where chemical and structural optimizations to the siRNA molecule with improved selectivity and/or potency are selected. 

[0368] There are several SNPs within the HTT gene that have high rates of heterozygosity in HD patients (FIG. 45). For optimization of SNP-specific RNAi-mediated silencing of huntingtin, SNPrs362273 in exon 57 of HTT mRNA was used as model target for optimization of SNP selective silencing. This SNP heterozygosity occurs in 35% of the HD patient population. 

[0369] The psiCHECK reporter plasmid described herein contains SNP rs362273 and a partial flanking region from exon 57 of htt, within a Rluc 3’ UTR. The wild-type psiCHECK reporter plasmid contains the same region of htt without the SNP (FIG. 1).

[0370] Hydrophobically modified RNAs (hsiRNAs) designed to be complimentary to the Huntingtin (htt) mRNA containing the mutant SNP (2273-1 (A)) were screened for efficacy with the psiCheck reporter plasmid system. The number following SNP represents the position of the SNP in the siRNA (FIG. 47). FIG. 2 shows that placing the SNP in position 2, 4 or 6 provided the greatest SNP discrimination, without losing efficacy against the mutant allele. HeLa cells transfected with one of two reporter plasmids were reverse transfected with 1.5 uM hsiRNAs by passive uptake, and treated for 72 hours. Luciferase activity was measured at 72 hours post transfection (FIG. 2).

[0371] The hsiRNAs were further tested for allelic discrimination in a dose response dual luciferase assay in HeLa cells (FIG. 3). Multiple hsiRNAs preferentially silenced the reporter plasmid containing the mutant SNP as compared to the wild-type reporter plasmid. HeLa cells transfected with one of two reporter plasmids were reverse transfected with 1.5 uM hsiRNAs by passive uptake, and treated for 72 hours. Reporter plasmid expression was measured at 72 hours post transfection (FIG. 3).

Example 2: SNP Discrimination in the Endogenous Htt mRNA 

[0372] The hsiRNAs were tested for efficacy against the endogenous Huntingtin mRNA containing a homozygous rs362273 SNP. As HeLa cells are homozygous at rs362273, with an A on each allele, allelic discrimination was not assessed with this assay. Instead, FIG. 4 shows that two hsiRNAs, SNP4-0 and SNP6-0, were highly effective at silencing the htt mRNA containing the correct SNP. The mRNA levels were measured using Quantigene 2.0 bDNA assay after treating HeLa cells with hsiRNAs via passive uptake for 72 hours. Human htt mRNA levels were normalized to human HPRT.

Example 3: Designing hsiRNAs with a Second Mismatch for Greater Allelic Discrimination 

[0373] For each of the three hsiRNAs (SNP2-0, SNP4-0, and SNP6-0, also named mm2, mm4, and mm6, respectively) previously chosen for dose response, 16 new hsiRNAs were designed and synthesized with slight sequence modifications (FIG. 34). These sequences introduced a single mismatch at every possible position along the original sequence, in order to test if the second mismatch impairs silencing of the off-target SNP more significantly than before, with little effect on silencing the target SNP. Antisense strand sequences shown 5’ to 3’, with the SNP site in red, and the new mismatch in blue (FIG. 12).

[0374] A primary screen of the efficacy of the hsiRNAs in FIG. 12 showed that the position of the second mismatch, relative to the position of the nucleotide corresponding to the SNP, resulted in varying levels of SNP discrimination in HeLa cells. HeLa cells transfected with one of two psiCHECK reporter plasmids were reverse transfected with 1.5 uM hsiRNAs by passive uptake, and treated for 72 hours. Luciferase activity was measured at 72 hours post transfection. FIG. 5 shows that multiple hsiRNAs discriminately silenced the reporter plasmid containing the SNP mutation as compared to the wild-type reporter plasmid.

[0375] The most efficacious hsiRNAs, containing the second mismatch, were further tested in a dose response curve to verify improved SNP discrimination. HeLa cells transfected with one of two reporter plasmids were reverse transfected with hsiRNAs by passive uptake, and treated for 72 hours. Reporter expression measured with a dual-luciferase assay. FIGs. 6-8 show the ICSO values of the hsiRNAs with two mismatches for silencing the reporter plasmid containing the SNP mutation versus the wild-type reporter plasmid. The SNP6-11 hsiRNA (hsiRNA molecule with the nucleotide corresponding to the polymorphism at position 6 from the 5’ end and the mismatch at position 11 from the 5’ end) and the SNP4-7 hsiRNA (hsiRNA molecule with the nucleotide corresponding to the polymorphism at position 4 from the 5’end and the mismatch at position 7 from the 5’ end) were shown to be the most efficacious (see FIGs. 7-9). Surprisingly, altering the modification pattern around the SNP rescues efficacy lost by introducing the second mismatch without impairing discrimination. The SNP6-11 hsiRNA was altered so that it had 2’O-methyl modifications flanking the mismatch nucleotide (as well as the mismatch nucleotide itself having the 2’O-methyl modification) (see FIG. 10).

Example 5: HTT Mouse Model

 [0381] BAC97-HD refer to a transgenic mouse comprising a human bacterial artificial chromosome (BAC) transgenic insert containing the entire pathogenic 170 kb human Huntingtin (htt) genomic locus that was modified by replacing the human htt exon 1 with a loxP-flanked human mutant htt exon 1 sequence containing 97 mixed CAA-CAG repeats encoding a continuous 10 polyglutamine (polyQ) stretch. [0382] Lead compound (SNP6-11) was synthesized into the di-branched chemical scaffold having the structure illustrated in FIG. 31 and subsequently tested in vivo via 40 nmol bilateral intracerebroventricular (ICV) injection (20nmols to each side) in BAC97-HD female mice at 8 weeks of age. The mice had two copies of normal mouse htt gene with a G at SNP rs362273 and 15 a transgenic insert of pathogenic human htt gene with an A at SNP 1s362273A. A nonsense sequence with no target matches in the RNA transcriptome was also synthesized into the same di- branched scaffold and injected in the mice as a negative control (NTC). 

[0383] Several brain regions were collected from the mice for RNA and protein analysis 1 month post injection, and HTT protein levels were measured by western blot using Ab1 antibody. FIG. 20 32A is a western blot performed on collected striatum tissue, and protein levels normalized to vinculin are presented in FIG. 32B. 

Example 6: SNP Targeting is Sequence-Independent 

[0384] Whether SNP discrimination of lead compounds was sequence-dependent was assessed. Hydrophobically modified RNAs (hsiRNAs) designed to be complimentary to the Huntingtin (htt) 25 mRNA containing a U to G mismatch or a C to A mismatch in rs362273 were used. Both the 6- 11 hsiRNA complementary to a U to G mismatch and the 6-11 hsiRNA complementary to a C to A mismatch preferentially cleaved the target SNP (FIG. 20).

[Citations omitted] [Emphases added].
The teachings in the prior art:
Pfister et al (Curr. Biol. Vol. 19, No. 9, pages 774-778 (2009)) (see IDS filed 3-17-20) teach the unpredictability of designing single nucleotide selective siRNAs to target SNPs.  See, e.g., bridging paragraph, pages 774-775:
…single-mismatch siRNAs vary in their selectivity, ranging in one study, for example, from 4.3- to 133-fold discrimination between the fully complementary targeted RNA and the mismatched, counter-selected RNA…

(See also the bridging text on pages 776-777).
In addition, Ostergaard et al (Molecular Therapy Nucleic acids, Vol. 7, pages 20-30 (2017)) (see IDS filed 3-17-20) teach the unpredictability of placing modifications on antisense oligonucleotides and their effect on the antisense’s ability to discriminate between subtle RNA mismatches such as SNPs (see esp. the abstract, introduction, Figures 1 and 2, text on page 23, including bridging sentence, pages 23-24).
In light of the unpredictability in the art, and the fact that the specification fails to teach a representative number of species for the broad genus of inhibitory molecules claimed, the examples provided in the specification are neither correlative nor representative of the ability to make and use the broad genus of compositions claimed.
Since the specification fails to provide the particular guidance for making and/or using the large genus claimed, and since determination of the factors required for making and using the instantly claimed genus is highly unpredictable, it would require undue experimentation to practice the invention over the full scope claimed.
For the reasons stated above, the instant rejection for lacking enablement over the full scope claimed is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59, 99, 108-123 is/are rejected under 35 U.S.C. 103 as being obvious over Aronin et al (US 2012/0136039) and Pfister et al (Curr. Biol. Vol. 19, No. 9, pages 774-778 (2009)), the combination in view of Ohnishi et al (Plos One, Vol. 3, No. 5, e2248 (2008)) and Ostergaard et al (Molecular Therapy Nucleic acids, Vol. 7, pages 20-30 (2017)).
The applied references have a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Aronin et al (US 2012/0136039) teach di-branched oligonucleotide compounds comprising two RNAs connected to one another by one or more moieties selected from any linker, any spacer and any branching point, which each RNA has a 5’ end, a 3’ end and a seed region, which each RNA is complementary to a region of any gene comprising any allelic polymorphism, and wherein each RNA comprises a single nucleotide polymorphism (SNP) position nucleotide at a position within the seed region, the SNP position nucleotide being complementary to the allelic polymorphism; and a mismatch (MM) position nucleotide located 2-11 nucleotides from the SNP position nucleotide that is a mismatch with a nucleotide in the gene, or which each nucleic acid sequence is double-stranded and comprises a sense strand and an antisense strand each having a 5’ end and a 3’ end, and which sense strand and the antisense strand optionally comprise one or more or greater than 80% chemically- modified nucleotides, which each antisense strand optionally has a seed region, and which antisense is complementary to a region of a gene comprising an allelic polymorphism, and which antisense strand comprises a single nucleotide polymorphism (SNP) position nucleotide at a position within the seed region, the SNP position nucleotide being complementary to the allelic polymorphism; and a mismatch (MM) position nucleotide located 2-11 nucleotides from the SNP position nucleotide that is a mismatch with a nucleotide in the gene, which RNA has an hsi-RNA structure, or optionally wherein the SNP position nucleotide is complementary to an allelic polymorphism of an htt SNP selected from the group consisting of rs363125, rs362273, rs362307, rs362336, rs362331, rs362272, rs362306, rs362268, 18362267, and rs363099, or which di-branched oligonucleotide comprises RNA which is optionally an ASO or a double-stranded RNA (dsRNA), or optionally wherein the allelic polymorphism comprises a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 1-10 (see esp. para 5-71, 77, 96-107, 151-183, 249-257, claims 19-25, see also SEQ ID No. 3 and its alignment with instantly claimed SEQ ID No. 1).
RESULT 1
US-13-263-961-3
; Sequence 3, Application US/13263961
; Publication No. US20120136039A1
; GENERAL INFORMATION
;  APPLICANT: UNIVERSITY OF MASSACHUSETTS
;  TITLE OF INVENTION: SINGLE-NUCLEOTIDE POLYMORPHISM (SNP) TARGETING THERAPIES FOR THE
;  TITLE OF INVENTION:TREATMENT OF HUNTINGTON'S DISEASE
;  FILE REFERENCE: UMY-148US
;  CURRENT APPLICATION NUMBER: US/13/263,961
;  CURRENT FILING DATE: 2012-01-30
;  PRIOR APPLICATION NUMBER: PCT/US2010/030438
;  PRIOR FILING DATE: 2010-04-08
;  PRIOR APPLICATION NUMBER: 61/167,861
;  PRIOR FILING DATE: 2009-04-08
;  NUMBER OF SEQ ID NOS: 233
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 41
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:oligonucleotide"
US-13-263-961-3

  Query Match             100.0%;  Score 40.6;  DB 42;  Length 41;
  Best Local Similarity   80.5%;  
  Matches   33;  Conservative    8;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTTAAGAGATGGGGACAGTAMTTCAACGCTAGAAGAACACA 41
              |::||||||:||||||||:|:::||||||:|||||||||||
Db          1 GUUAAGAGAUGGGGACAGUACUUCAACGCUAGAAGAACACA 41

Pfister et al (Curr. Biol. Vol. 19, No. 9, pages 774-778 (2009)) (see IDS filed 3-17-20) teach siRNAs that target one or more than one single mismatch and the significance of their locations in the target Huntingtin gene (see entire document, esp. text on pages 2-3).
The primary references do not teach the influence of positional modifications on the ability of inhibitory oligonucleotides to distinguish between mismatches and properly target one or more SNPs.
Ohnishi et al (Plos One, Vol. 3, No. 5, e2248 (2008)) (see IDS filed 3-17-20) teach the importance of seed regions in designing and optimizing siRNAs in enhanced allele discrimination between mutant and wild-type alleles(see entire document, esp. the abstract, introduction, Figures 1 and 2, text on pages 3-4).
Ostergaard et al (Molecular Therapy Nucleic acids, Vol. 7, pages 20-30 (2017)) (see IDS filed 3-17-20) teach the introduction of chemical modification into antisense oligonucleotides and their ability to modulate allele selectivity of oligonucleotides targeting SNPs (see entire document, esp. the abstract and introduction, Figures 1 and 2, text on pages 23, 26, 27, Figure 7 on page 28).
It would have been obvious to design, construct and optimize the instantly claimed di-branched oligonucleotide compounds for discerning between SNP targets because ASO, siRNA and branched structures for targeting specific SNPs were previously taught by Aronin, Ohnishi, Ostergaard and Pfister.  One would have been motivated to incorporate and screen different positions of chemical modifications on the inhibitory molecules because the chemistry to do so was well established in the prior art, and screening techniques for testing target gene inhibition were also routinely utilized in the art, as taught by Aronin and Ostergaard.  One would have also been motivated to optimize different mismatch combinations for optimizing the inhibition of ASOs in mutant genes because the means and motivation were also taught in the prior art by Ohnishi, Pfister and Aronin.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 59, 99, 108-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40, 41, 45, 48, 49, 61, 62, 64-76
 Claims 59, 99, 108-123 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40, 41, 45, 48, 49, 61, 62, 64-76 of copending Application No. 16/988,391 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to branched oligonucleotides comprising a seed region complementary to a region of a gene comprising an allelic polymorphism, which oligonucleotides are optionally chemically modified.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
10-4-22
/JANE J ZARA/Primary Examiner, Art Unit 1635